Title: August 25. 1796. Thursday.
From: Adams, John
To: 


       Billings, Bass and the two Lothrops all this Week upon the Wall over the Way. They make about a Rod and a half a day. Captn. Beale began Yesterday to clear his Brook. So much for the Exemplary Influence of ploughing my Meadow.
       
       The Benediction of Ulysses to The Pheacians, B. 13. 1. 60. “Sure fix’d on Virtue may your nation stand and public Evil never touch the Land” comprehends the Essence and Summary of Politicks. A Nation can stand on no other Basis, and standing on this it is founded on a Rock. Standing on any other Ground it will be washed away by the Rains or blown down by the Winds.
       This Day has been intolerably hot. But about 9 O Clock in the Evening it began to rain with Thunder and Lightening and continued to rain very steadily for an hour or two.
       My Men complained of the heat more than at any time, they accomplished never the less about a rod and an half of the Wall.
      